                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

SHELLY KAYE STEVENS

      Plaintiff,

v.                                           Civil Action No. 1:19-cv-03368-JMC

BOARD OF COUNTY COMMISSIONERS
FOR ALLEGANY COUNTY, et al.

      Defendants.



     PLAINTIFF’S RESPONSE TO THE GOVERNMENTAL DEFENDANTS’
           MOTION TO DISMISS THE AMENDED COMPLAINT




                                   Lauren McLarney (Fed Bar #20982)
                                   Charles N. Curlett, Jr. (Fed Bar #28246)
                                   Rosenberg Martin Greenberg, LLP
                                   25 S. Charles St. 21st Floor
                                   Baltimore MD 21202
                                   Phone: (410) 727-6600
                                   lmclarney@rosenbergmartin.com
                                   ccurlett@rosenbergmartin.com




                                     i
                                           TABLE OF CONTENTS

INTRODUCTION .......................................................................................................... 1

LEGAL STANDARD...................................................................................................... 1

ARGUMENT .................................................................................................................. 3

    I.        COUNTS 2 AND 4 (MONELL AND LONGTIN) ......................................... 3

              A. BECAUSE THE AMENDED COMPLAINT ALLEGES STATEMENTS,
                 STATISTICS, AND MULTIPLE INSTANCES OF MISCONDUCT,
                 PLAINTIFF HAS SUFFICIENTLY PLED A CUSTOM OF
                 DELIBERATE INDIFFERENCE NECESSARY FOR MUNICIPAL
                 LIABILITY ............................................................................................... 4

                        i.   STATEMENTS .............................................................................. 9
                       ii.   STATISTICS ................................................................................ 11
                      iii.   COUNTY POLICY AND PROCUREMENT ............................... 12
                      iv.    WRITTEN POLICIES ................................................................. 20
                       v.    SUBJECTIVE KNOWLEDGE .................................................... 21
                      vi.    MEDICAL JUDGMENT.............................................................. 24

              B. THE    AMENDED     COMPLAINT                     CONTAINS                   DETAILED
                 DESCRIPTIONS OF MULTIPLE INSTANCES OF MISTREATMENT
                 AND AN EXPERT REPORT EXPLAINING THAT THE MEDICAL
                 DEFENDANTS’ FAILURE TO HOSPITALIZE MR. STEVENS
                 CAUSED HIS DEATH, THUS PLAINTIFF HAS SUFFICIENTLY
                 PLED A CAUSAL LINK BETWEEN THE ALLEGED CUSTOM AND
                 MR. STEVENS’ DEATH ........................................................................ 26

    II.       COUNT 3 (RESPONDEAT SUPERIOR) ................................................... 29

CONCLUSION............................................................................................................. 34




                                                             ii
                                        TABLE OF AUTHORITIES

Case                                                                                                               Page

Ashcroft v. Iqbal, 556 U.S. 662 (2009)........................................................... 1, 2, 11, 16

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) .........................................1

Thornhill v. Aylor, No. 3:15-CV-00024, 2016 WL 8737358, at *5
(W.D. Va. Feb. 19, 2016) .................................................................. 2, 11, 12, 13, 14, 15

Robertson v. Sea Pines Real Estate Cos., 679 F.3d 278, 291 (4th Cir. 2012) .....2

Jordan by Jordan v. Jackson, 15 F.3d 333, 338 (4th Cir. 1994) ........................4

Rosa v. Bd. Of Educ. of Charles County, Md., 8:11-CV-02873-AW, 2012 WL
3715331, at *9 (D Md. Aug. 27, 2012) .................................................................3

Owens v. Baltimore City State’s Attorneys Office, 767 F.3d 379
(4th Cir. 2014) ................................................................................ 4, 5, 8, 18, 23, 26, 29

Dotson v. Chester, 937 F.2d 920 (4th Cir. 1991) ..............................................17, 18

Thornhill for Estate of Berry v. Aylor, No.3:15CV00024, 2017 WL 4685986,
at *9 (W.D. Va., Oct. 18, 2017) ........................................................................ 13, 22, 27

Durham v. Somerset County, No. WMN–12–2757, 2013 WL 1755372, at *3
(D. Md. Apr. 23, 2013) .......................................................................................16

Hanlin-Cooney v. Frederick County, No. WDQ-13-1731, 2014 WL 57673,
at *12-*13 (D. Md. Feb. 11, 2014) .....................................................................16

Pembaur v. City of Cincinnati, 475 U.S. 469 (1986) ........................................12, 20

Santos v. Frederick County Board of Commissioners, 346 F.Supp.3d 785
(D. Md. 2018).....................................................................................................18, 19

Farris v. Moeckel, 664 F.Supp. 881, 891 (D. Del. 1987) ...................................19

Ram Ditta By & Through Ram Ditta v. Maryland Nat. Capital Park
& Planning Comm’n, 822 F.2d 456 (4th Cir. 1987) ..........................................19

Randall v. Prince George’s County, Md., 302 F.3d. 188 (4th Cir. 2002) .........20, 21

Ward v. City of Hobbs, 398 F.Supp.3d 991 (D. N.M. 2019) ..............................20
                                                             iii
Hunter v. City of New York, 35 F.Supp.3d 310 (E.D.N.Y. 2014) ......................20

Shields v. Prince George’s County, No. GJH-15-1736, 2016 WL 4581327,
at *9 (D. Md., Sept. 1, 2016) .............................................................................22

Slakan v. Porter, 737 F.2d 368, 375 (4th Cir. 1984) .........................................23

Moses v. Stewart, No. TDC-15-38752017 WL 4326008, at *5
(D. Md. Sept. 26, 2017) ......................................................................................24

Estelle v. Gamble, 429 U.S. 97 (1976) ...............................................................25

James v. Ozmint, No. 1:09-1351-HMH-SVH, 2010 WL 3169609, at *6
(D.S.C. July 13, 2010) ........................................................................................25

Miltier v. Boern, 896 F.2d 848 (4th Cir. 1990) ..................................................26

Gardner v. United States, 184 F. Supp.3d 175 (D. Md. 2016)..........................26

DiPino v. Davis, 354 Md. 18, 51-52, 729 A.2d 354, 372 (1999) .......................29, 33

Green v. H & R Block, Inc., 355 Md. 488, 503, 735 A.2d. 1039, 1048 (1999) ...30

American Soc. of Mechanical Eng’rs v. Hydrolevel Corp.,
456 U.S. 556 (1982) ............................................................................................30

Bradford v. Jai Medical Systems Managed Care Organizations, Inc.,
439 Md. 2, 18-19, 93 A.3d 697, 707 (2014) ........................................................30

Prince George’s County, Md. v. Morales, No. 1308 Sept. Term, 2014,
2016 WL 4723437, at *18 (Md. Ct. Spec. Apps. Sept. 8, 2016) ........................30

Debbas v. Nelson, 389 Md. 364, 885 A.2d 802 (2005) ......................................31, 32




                                                            iv
                                  INTRODUCTION

      Contrary to the Motion filed by Defendants Board of County Commissioners

for Allegany County (“the County” or “the Board”), Sheriff Robertson (“Robertson”),

and Captain Cutter (“Cutter”) (hereinafter “the Governmental Defendants”), the

Amended Complaint sufficiently alleges that Robertson and Cutter adopted an

unconstitutional custom of limiting the hospitalization of inmates at the Allegany

County Detention Center (“ACDC”), and establishes a causal link between that

custom and Mr. Stevens’ death. Likewise, the Amended Complaint pleads facts

sufficient to show that the Board ratified that policy by procuring Correct Care

Solutions (“CCS”), the company that supplied the Medical Defendants who ultimately

caused Mr. Stevens’ death, in response to Cutter’s advisement that most care is kept

in-house and out-of-facility transports are few. Because the Amended Complaint

makes plausible claims for municipal liability based on acts of County policymakers

that proximately caused a constitutional injury, the claims against the Governmental

Defendants should survive.

                                LEGAL STANDARD

      “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

‘short and plain statement of the claim showing that the pleader is entitled to relief.’”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868

(2009). The pleading “does not need detailed factual allegations,” but the standard

“requires more than labels and conclusions[.]” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555, 127 S.Ct. 1955, 1964-65, 167 L.Ed.2d 929 (2007) (citations omitted).



                                           1
       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal,

556 U.S. at 678, 129 S.Ct. 1937 (quoting Twombly, 550 U.S. at 570, 127 S.Ct. 1955).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citation omitted).

       “Determining whether a complaint states a plausible claim for relief” is “a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679, 129 S.Ct. 1937. But “[i]n ruling on a

12(b)(6) motion, all well-pleaded allegations in the complaint are taken as true and

all reasonable factual inferences are drawn in the plaintiff’s favor.” Thornhill v. Aylor,

No. 3:15-CV-00024, 2016 WL 8737358, at *5 (W.D. Va. Feb. 19, 2016) (citing Edwards

v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)).

       The Fourth Circuit has clarified a plaintiff’s burden at this stage:

       Iqbal and Twombly do not require a plaintiff to prove his case in the
       complaint. The requirement of nonconclusory factual detail at the pleading
       stage is tempered by the recognition that a plaintiff may only have so much
       information at his disposal at the outset. A “complaint need not ‘make a
       case’ against a defendant or ‘forecast evidence sufficient to prove an element’
       of the claim. It need only ‘allege facts sufficient to state elements’ of the
       claim.”

Robertson v. Sea Pines Real Estate Cos., 679 F.3d 278, 291 (4th Cir. 2012) (quoting

Chao v. Rivendell Woods, Inc., 415 F.3d 342, 349 (4th Cir. 2005)) (emphases original).




                                             2
                                     ARGUMENT

      The Governmental Defendants have moved to dismiss the following claims:

           •   Count 2 (Monell v. Dept. of Social Services of the City of New York,
               436 U.S. 658 (1978)), which is based on the unconstitutional custom
               at ACDC adopted by Robertson and Cutter, ratified by the County
               through its repeated procurement of CCS, and followed by the
               Medical Defendants when they treated Mr. Stevens;

           •   Count 3 (Respondeat Superior) for the Medical Defendants’ violations
               of Mr. Stevens’ rights under the Maryland Declaration of Rights; and

           •   Count 4 (Prince George’s County v. Longtin, 419 Md. 450, 19 A.3d 859
               (2011)) for the same custom and causal link alleged in Count 2.

      For reasons set forth infra, the Governmental Defendants’ Motion to Dismiss

should be denied, and these three claims against them should proceed to discovery.



      I.       COUNTS 2 AND 4 (MONELL AND LONGTIN) 1

      The Governmental Defendants argue that the Monell and Longtin claims must

fail because there is no proof of an unconstitutional policy or causal link between that

policy and Mr. Stevens’ death. But the Amended Complaint supplies adequate factual

content to plausibly support both of those elements and satisfy the pleading standard.




1“Longtin claims are essentially Maryland’s version of Monell claims.” Rosa v. Bd. Of
Educ. of Charles County, Md., 8:11-CV-02873-AW, 2012 WL 3715331, at *9 (D Md.
Aug. 27, 2012). As the Governmental Defendants point out, the Monell jurisprudence
provides the controlling framework for a Longtin claim. See MTD at 29. Indeed, most
of the Governmental Defendants’ arguments for why the Longtin claim should be
dismissed echo their arguments about the Monell claim. Accordingly, the arguments
set forth in this section are mostly discussed in the context of Monell liability but
apply with equal force to the Longtin claim.
                                           3
   A. Because the Amended Complaint Alleges Statements, Statistics,
      Multiple Instances of Misconduct, and Clear Instances Of Ratification
      By The County, Plaintiff Has Sufficiently Pled A Custom of Deliberate
      Indifference And Condonation Necessary For Municipal Liability.

      The Governmental Defendants contend that Mrs. Stevens failed to plead the

existence of a municipal policy to support municipal liability, but the Amended

Complaint has ample factual allegations to satisfy the low standard for pleading an

unwritten municipal policy in support of such claims.

       “Section 1983 plaintiffs seeking to impose liability on a municipality must . . .

adequately plead and prove the existence of an official policy or custom that is fairly

attributable to the municipality and that proximately caused the deprivation of their

rights.” Jordan by Jordan v. Jackson, 15 F.3d 333, 338 (4th Cir. 1994) (footnote

omitted) (citing Spell v. McDaniel, 824 F.2d 1380, 1387-88 (4th Cir. 1987)). But

“section 1983 claims are not subject to a ‘heightened pleading standard’ paralleling

the rigors of proof demanded on the merits.” Id. (quoting Leatherman v. Tarrant

County Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 168, 113 S.Ct. 1160,

1163, 122 L.Ed.2d 517 (1993)). “There is no requirement that [the plaintiff] detail the

facts underlying his claims, or that he plead the multiple incidents of constitutional

violations that may be necessary at later stages to establish the existence of an official

policy or custom and causation.” Jordan, 15 F.3d at 339 (citing Kohl v. Casson, 5 F.3d

1141, 1148 (8th Cir.1993)); see Owens v. Baltimore City State’s Attorneys Office, 767

F.3d 379, 403 (4th Cir. 2014). (“The recitation of facts need not be particularly

detailed, and the chance of success need not be particularly high.”).




                                            4
      In Owens, supra, the Fourth Circuit underscored the low threshold for meeting

this standard. 767 F.3d at 404. There, an exoneree brought a Monell claim against

Baltimore City, claiming that the Baltimore City Police Department (BCPD) had an

unconstitutional policy of suppressing exculpatory evidence, and that policy led to his

wrongful conviction. Id. at 402. The Complaint alleged only (1) “that ‘[r]eported and

unreported cases from the period of time before and during the events complained of”

establish that the BCPD had a custom, policy, or practice of knowingly and repeatedly

suppressing exculpatory evidence in criminal prosecutions” and (2) “that ‘a number

of motions were filed and granted during this time period that demonstrate that [the

BCPD] maintained a custom, policy, or practice to allow this type of behavior either

directly or ... by condoning it, and/or knowingly turning a blind eye to it.’” Id. at 403.

      The Court held that “Owens had pled sufficient factual content to survive Rule

12(b)(6) dismissal.” Id. at 404. “Although prevailing on the merits of a Monell claim

is difficult, simply alleging such a claim is, by definition, easier.” Id. at 403. Thus,

“[t]he assertions as to ‘reported and unreported cases’ and numerous ‘successful

motions’ are factual allegations, the veracity of which could plausibly support a

Monell claim.” Id.

      Consistent with Owens, trial courts in other circuits have found that alleged

statements or repeated instances of potentially unconstitutional conduct were enough

to satisfy the standard for pleading an improper policy under a Monell claim. See, e.g.

Peters v. Community Educ. Centers, Inc., No. 11-850, 2011 WL 5024282, at *4 (E.D.

Penn. Oct. 19, 2011) (“Peters waited until the section entitled ‘Count II’ . . . to plead



                                            5
the existence of an ‘informal custom of recklessly ignoring the medical needs of

prisoners throughout the prison facility.’ Compl. ¶ 55. That statement, coupled with

Peters’ factual assertion that the Prison refused to move Peters to a lower bunk

despite actual notice of his condition and after repeated reminders that his special

needs pass had not been honored, adequately pleads the existence of a municipal

custom…”); Rave v. Board of Commissioners for County of Bernalillo, No. CIV 17-

0636 RB/LF, 2017 WL 3600452, at *6 (D. N.M. Aug. 18, 2017) (where pleading showed

inmate with renal failure told booking officers, correctional officers (COs) and medical

unit he needed dialysis but was ignored multiple times before getting to the ER,

“Plaintiff has pleaded facts sufficient to show that the County has an informal policy,

custom, or practice of not requiring COs to obtain medical help for inmates.”).

      Here, the Amended Complaint satisfies, indeed surpasses, this standard, as it

sets forth multiple allegations that plausibly support finding a custom of minimizing

hospitalization of ACDC inmates existed. Those facts include:

      a. Even though the Medical Defendants and the Shift Supervisor were all
         authorized to order an inmate be transferred to the emergency room,
         Amended Compl. at 24 ¶ 108, at least seven individuals of differing
         degrees of medical skill, see id. at 5-7 ¶¶ 9-15, when faced with at least
         four different episodes in which Mr. Stevens needed emergency
         treatment, failed to transport him to the hospital. See id. at 20-23, 27-
         29, ¶¶88, 94-100, 102, 117-19, 124-25, 131-32.

      b. Less than a year after Mr. Stevens’ death, in deciding whether to
         procure CCS to provide medical care to inmates, Commissioner Shade
         asked how ACDC “has worked to keep costs down.” Id. at 26 ¶ 112.

      c. Cutter replied that there are several ways that costs are kept down. He
         explained “most medical services are handled in-house. He pointed out
         that there are very few transports out of the facility, resulting in fewer
         hospital bills for the Detention Center and also for the contractor.” Id.

                                           6
      1) Cutter is at the top of the ACDC chain of command. Id. at 5 ¶ 7.
      2) ACDC Regulations say Cutter “is subordinate to the Sheriff.” Id.

d. In response to Cutter’s explanation, the Board voted to procure CCS for
   another year of service at ACDC. Compare id. at 20 ¶ 85 n.7 (noting that
   statistics appear on Conmed letterhead), 5 ¶ 8 (CCS’ Maryland office is
   affiliated with Conmed) with id. at 27 ¶ 116 (statistics from 2017 show
   CCS, d/b/a Conmed, was at ACDC).

e. The County has long contracted with CCS to provide care for inmates at
   ACDC. See id. at 39 ¶ 188.

      1) At the August 20, 2015 meeting of the Board of County
         Commissioners, the Board renewed its agreement with Conmed,
         to provide medical services at the Detention Center for the term
         that preceded Mr. Stevens’ detention. Cutter told the Board that
         ACDC “has been with Conmed for over ten years.” Id.
      2) In 2012, CONMED was acquired by CCS. Id.

f. Cutter told the Cumberland Times-News that he negotiated the CCS
   contract in place at the time of Mr. Stevens’ detention with an eye for
   keeping costs down and, with regards to sick inmates, “you can’t just let
   them out.” Id. at 26 ¶ 113.

      1) In that interview, Cutter held himself out as a County official: “I
         owe it to the taxpayer to negotiate the best deal I can for the
         county.” Id. (emphasis added).
      2) Cutter said he exercised authority over how that money is spent
         and was intentionally conservative in doing so: “It [the contract
         with CCS] has to read exactly how you want it,’ said Cutter,
         ‘because you are basically taking just under 1 million of taxpayer
         money and I have to treat that as if it’s my own money – actually
         I treat that money more tightly than I treat my own money
         because its taxpayer money.” Id. (emphasis added).

g. CCS is aware of and has adopted the County’s preference for minimizing
   costs by keeping services in-house and limiting transports out of the
   facility. Id. at 27 ¶ 114.

      1) A website for ACDC advises: “All out of facility appointments . . .
         have to be approved by CCS before we can send the inmate out.”
         Id. at 25 ¶ 109.



                                   7
            2) In 2016, CCS statistics show there were only four hospitalizations
               that year and only 12 emergency room visits. Id. at 27 ¶ 115.
            3) In November of 2016, the month of Mr. Stevens’ death, the
               average daily population was 158; whereas fewer than 200
               inmates generated 1,221 on-site visits for sickness, physicals,
               wound care, and other treatments, there were zero emergency
               room visits that month. Id.
            4) In September of 2017, months after Mr. Stevens’ death, Cutter
               told the Board of County Commissioners “that approximately 70%
               of the individuals who come into the facility are detoxing from
               some type of drug abuse or alcohol abuse.” Id. at 39 ¶ 185.
            5) The Federal Bureau of Prisons warns that detoxification and
               withdrawal are stressors that may exacerbate medical
               decompensation. Id. at 19 ¶ 83.
            6) But between 2016 and 2018, the average number of emergency
               room visits for inmates at ACDC in a single month was 1.4. Id. at
               27 ¶ 116.

      h. The County, aware that most medical care is kept in-house as a result
         of Cutter’s statements (see, supra, item c), has not outfitted ACDC with
         equipment to provide emergency care to inmates.

            1) Per an addendum to the 2019 Request for Proposals to provide
               care to inmates at ACDC, the County owns all medical equipment
               at the facility. Id. at 20 ¶ 86.
            2) ACDC is not equipped to perform electrocardiograms Id. at 20 ¶
               87.

      i. There is no indication that Robertson and Cutter, who were also aware
         that most medical care is kept in-house, require a doctor be present at
         ACDC.

            1) There is no indication Dr. Manger was physically present at
               ACDC during Mr. Stevens’ detention, given that his orders were
               verbal and documented by one of the other Medical Defendants
               and he maintained a private practice. Id. at 15-16 ¶ 59.
            2) There is no ACDC Regulation requiring or guaranteeing that a
               physician will be present at the facility. Id. at 16 ¶ 60.

These factual allegations are more detailed than required and more substantial than

the unnamed “cases” and “motions” referenced in Owens.




                                         8
      The Governmental Defendants ignore or try to neutralize most of these

allegations, arguing that Cutter’s statements “constitute the primary universe of

factual allegations from which Plaintiffs assert the existence of a policy that limits

hospitalizations of inmates” and claiming “there are zero other allegations from which

the Court might possibly infer that the Sheriff propounded any policy...” MTD at 6,

23. Each attack on – or misrepresentation of – the Amended Complaint is addressed

in turn, below.

      i. Statements

      The Governmental Defendants argue that Mrs. Stevens truncated Cutter’s

quotes in an “effort to impute ominous meaning” to his statements. MTD at 23. There

is nothing misleading about synthesizing documentary evidence so that only

pertinent quotations are presented. The quote pulled from the minutes of the meeting

of the Board of County Commissioners was pared down to include the part of Cutter’s

answer that dealt with keeping costs down, the gravamen of the alleged custom.2

      As for the press article, the Governmental Defendants make a big deal out of

the fact that the sentences after “you can’t just let them out,” – You can’t let them go,

they’re there for a reason. The courts put them there and only the courts can let them



2 The Governmental Defendants note that the meeting occurred ten months after Mr.
Stevens’ death, MTD at 5, but that does not change the inferences drawn from
Cutter’s compelling statements. Cutter’s acknowledgement that “there are very few
transports out of the facility” clearly reflects what had happened at ACDC in previous
months and years. It is untenable to imply, as the Governmental Defendants do, that
Cutter’s characterization of the rate of out-of-facility transports at ACDC does not
reflect what was happening at ACDC during Mr. Stevens’ stay less than a year prior
and thus cannot support the allegation that a custom of limiting hospitalizations of
inmates existed at that time.
                                           9
out. – was omitted from the Amended Complaint, but those omitted sentences do not

change the message and subtext of the article and selected quotes. The overall

message conveyed to the reporter and reader was that, in negotiating the contract

with CCS, Cutter made a conscious and concerted effort to save money. From that,

the Court can infer that medical care for inmates is provided through a lens of

budgetary scrutiny. And the subtext of the sentence regarding sick inmates was that,

in even discussing their care, Cutter’s perspective is colored by custody, safety and

financial concerns. There is no rational reason to believe the reporter asked, “why

can’t we just let sick inmates out?” It is reasonable to infer from Cutter’s statements

(as alleged or considered in their full context) that this conservatively operated

facility finds ways to keep care in-house, even when – or perhaps especially when –

inmates have a costly diagnosis. The omitted lines, which restate the obvious, would

not change those inferences.

      The Governmental Defendants try to neutralize those inferences by pointing

out that the budget for ACDC was the second largest line item after salaries and

benefits. MTD at 23. The amount of money budgeted for medical care of inmates does

not undercut valid allegations regarding the context in which that money was

budgeted (e.g. how it was earmarked, and why it was repeatedly given to CCS). That

medical care at ACDC is such a large expenditure suggests it is budgeted very

carefully and under scrutiny from County leadership at ACDC and on the Board.

That suggestion is consistent with Commissioner Shade’s question to Cutter, Cutter’s

response, and Cutter’s statements to the press. In other words, the cost of providing



                                          10
medical care is precisely why Cutter is so conservative with his oversight, and the

County is incentivized to – and indeed does – use a contractor that keeps the amount

of hospitalizations low.

   ii.      Statistics

         The Governmental Defendants dismiss all other allegations in the Amended

Complaint, misrepresenting that Cutter’s statements are the only allegations

asserted to show the existence of a policy that limits hospitalization of inmates. But

the Governmental Defendants acknowledge that Mrs. Stevens also cited statistics

regarding hospital visits by inmates at ACDC. See Amended Compl. at ¶ 114, 115.

Those statistics show that hospitalizations were rare and substantially less frequent

than in-house treatment. The Governmental Defendants claim those allegations

“supply no meaningful inferences” because they lack context, MTD at 6 n.5, but the

Court may use such factual allegations “to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937,

and “all reasonable factual inferences are drawn in the plaintiff’s favor.” Thornhill,

2016 WL 8737358 at *5 (emphasis added) (citing Edwards v. City of Goldsboro, 178

F.3d 231, 244 (4th Cir. 1999)).

         The Governmental Defendants ignore the fact that Cutter also advised the

Board that 70% of inmates are experiencing withdrawal – a condition that is not only

hazardous in its own right but likely to mask or exacerbate other high-risk or fatal

conditions. Yet at the same time, he told the Board that transports to hospitalizations

were rare, and the Board renewed its contract with CCS in response to that



                                          11
information. Moreover, the Governmental Defendants ignore that the Board made

this decision even though there is no electrocardiogram at ACDC, and the facility is

not equipped to handle a heart attack. The Governmental Defendants ignore the

longstanding history between CCS and the County. They ignore the compelling fact

that multiple CCS workers failed to hospitalize Mr. Stevens multiple times, and they

ignore statements made by ACDC personnel and relayed to Mrs. Stevens. When

considered in light of those other allegations, the statistics support many meaningful

inferences, all of which favor Mrs. Stevens’ claims of an unconstitutional custom.

   iii.      County Policy and Procurement

          The Governmental Defendants argue that the Amended Complaint contains

only the “bald legal conclusion that Sheriff Robertson is a policy-making authority for

the County as to the administration of the ACDC” and therefore lacks sufficient

allegations to infer that he, as a county policymaker, adopted an unconstitutional

policy or custom.       MTD at 23. Again, the Governmental Defendants ignore key

allegations to the contrary.

          “In order to attribute an official’s actions to the municipality, a plaintiff must

plausibly allege that the official was a policymaker for the purposes of § 1983.”

Thornhill v. Aylor, No. 3:15-CV-00024, 2016 WL 8737358, at *6 (W.D. Va. Feb. 19,

2016). “In other words, the plaintiff must plead facts from which the court can

reasonably infer that the official’s ‘edicts or acts may fairly be said to represent official

policy.’” Id. (quoting Monell, 436 U.S. at 694). “The most critical factor is not ‘the




                                              12
practical finality of an official’s acts and edits,’ but their policy nature.’” Id. (quoting

Pembaur v. City of Cincinnati, 475 U.S. 469, 481-84 (1986)) (internal edits omitted).

       Thornhill, supra, is instructive, as the facts are similar to those alleged here.

In that case, a detainee’s medical intake revealed a history of asthma, hypertension,

and heroin and alcohol abuse. Thornhill, 2016 WL 8737358, at*1. The nurses on duty

anticipated that he would go through withdrawal, and indeed, he did. Id. at *2-4. But

the jail did not have doctors on duty at night and instead relied on an on-call

physician for emergencies.3 The detainee quickly deteriorated, vomiting and

defecating on himself, sweating, coughing up blood, becoming disoriented, and falling

over. Id. at *1-2. Even though he was being monitored by nurses, he ultimately died

at the jail, and his estate brought § 1983 claims against the nurses, regional jail

authority, and superintendent of the facility for, among other things, the failure to

take him to the hospital. Id.

       In pleading that a custom of deliberate indifference was adopted by

policymakers, the complaint “assert[ed] that [the Superintendent] had the ‘ultimate

power and control over the medical care and attention, if any, provided to the inmates

at [the jail]’ and that he ‘created and facilitated a culture of deliberate indifference to

inmates’ serious medical needs.’” Id. at *7. It then cited “a number of alleged instances

of deficient medical care at CVRJ, evidenced by both the events surrounding [the

detainee’s] death and the alleged mistreatment of other inmates.” Id. It claimed the



3This fact came from a later opinion in the same case, in which the Court denied the
defendants’ motions for summary judgment. Thornhill for Estate of Berry v. Aylor,
No. 3:15CV00024, 2017 WL 4685986, at *9 (W.D. Va., Oct. 18, 2017).
                                            13
superintendent “prioritized finances over providing adequate medical care to

inmates” and dismissed those who complained about poor treatment at the facility.

Id. “Moreover, according to the complaint, the [jail] Authority sought to keep

operating costs low by denying proper medical treatment to inmates.” Id.

      The jail authority and superintendent moved to dismiss, but the Court found

“the complaint plausibly alleges that [the superintendent] was a policymaker at

CVRJ[.]” Id. While the allegations bordered on conclusory, “at this stage in the

litigation, the court can reasonably infer that, as the highest-ranking officer at CVJR,

[the superintendent’s] acts and edits constituted official policy.” Id. The Court

similarly found that, “based on the Medical Defendants’ inadequate treatment of [the

detainee]’s serious withdrawal symptoms,” the pleading arguably alleged an obvious

need for improved training and thus “state[d] a viable claim of deliberate indifference

on [the superintendent’s] part as the policymaker for CVRJ.” Id.

      Here, the Amended Complaint puts forth at least six facts from which the

Court can plausibly find that Cutter and Robertson acted as County officials when

they adopted the customs for the medical treatment of inmates – including the alleged

custom of keeping inmate hospitalizations down, which led to Mr. Stevens’

mistreatment and ultimate death. First, Cutter is at the top of the chain of command

at ACDC. Amended Compl. at 5 ¶ 7. Per Thornhill, “at this stage in the litigation, the

court can reasonably infer that, as the highest-ranking officer at [ACDC], [Cutter’s]

acts and edits constituted official policy.” 2016 WL 8737358, at*7. Second, ACDC

regulations state that Cutter “is subordinate to the Sheriff,” Amended Compl. at 5 ¶



                                          14
7, the “managing official” of ACDC who “answers to the citizens of Allegany County.”

Id. at 4 ¶6. Third, in his interview with the press, Cutter held himself out as the

County official who negotiated the contract with CCS to provide medical care at

ACDC, saying, “I owe it to the taxpayer to negotiate the best deal I can for the county.”

Id. at 26 ¶ 113 (emphasis added). Fourth, the Board authorized the 2017 contract

with CCS after receiving assurances from Cutter that out of facility transports are

rare. Fifth, Cutter said he exercised authority over how County funds for CCS were

spent: “I have to treat that as if it’s my own money – actually I treat that money more

tightly than I treat my own money because its taxpayer money.” Id. at 26 ¶ 113

(emphasis added). Sixth, at least seven individuals of differing degrees of medical

skill, see id. at 5-7 ¶¶ 9-15, when faced with at least four different episodes in which

Mr. Stevens needed emergency treatment, failed to transport him to the hospital. See

id. at 20-23, 27-29, ¶¶88, 94-100, 102, 117-19, 124-25, 131-32. Like in Thornhill,

where the Medical Defendants’ inadequate treatment of the detainee’s serious

withdrawal symptoms was enough to support a viable claim of deliberate indifference

by the jail’s policymaker, the Medical Defendants’ repeated mistreatment of Mr.

Stevens is adequate to support a claim that Cutter, acting as the policymaker for the

county jail and in concert with the Board, who ratified his approach and continued to

contract with CCS, had adopted a custom of deliberate indifference.

      In turn, the claim that Mrs. Stevens “failed to plead satisfaction of the notice

provision” of the Maryland Tort Claims Act (MTCA) is moot. MTD at 21.               The

Amended Complaint states only that notice was satisfied under the Local



                                           15
Government Tort Claims Act (LGTCA), not the MTCA, see Amended Compl. at 8 ¶

19, because there are no claims against the State, and the claims against the County

arise out of conduct at the county jail pursuant to a custom adopted by county officials.

      Even if the Court still questions whether Robertson and Cutter were acting as

county officials at the time of the alleged policymaking, it is not necessary for the

Court to make that determination at this stage. See Durham v. Somerset County, No.

WMN–12–2757, 2013 WL 1755372, at *3 (D. Md. Apr. 23, 2013) reconsideration

denied, No. JKB–12–2757, 2013 WL 5962958, (D. Md. Nov. 6, 2013) (denying Sheriff’s

motion to dismiss § 1983 claims on the grounds he was a state, not county actor;

because “sheriffs can be either or both, depending on the area in which the policy is

being made,” discovery was necessary to resolve the issue); see also Hanlin-Cooney v.

Frederick County, No. WDQ-13-1731, 2014 WL 57673 at *12-*13 (D. Md. Feb. 11,

2014). To survive a motion to dismiss, all Ms. Stevens must do is set forth specific

factual allegations from which this Court can conclude that it is plausible that

Robertson and Cutter acted as County officials during the relevant time. Iqbal, 556

U.S. at 678, 129 S.Ct. 1937. Given the foregoing allegations, she has satisfied those

requirements and should be permitted to proceed with her claims against the

Governmental Defendants.

      The Governmental Defendants argue that even if Robertson and Cutter were

deemed to have acted as County officials, the County cannot be liable for that policy

or custom, because Robertson and Cutter are considered state personnel. But as the

Governmental Defendants also acknowledge, statutory designations are not



                                           16
dispositive of whether a Sheriff is acting as a state official for purposes of assigning

constitutional liability to a municipality. Dotson v. Chester, 937 F.2d 920 (4th Cir.

1991) (in holding that Dorchester County was responsible for Sheriff’s settlement of

§1983 claims over unconstitutional conditions at the county jail, “liability relies more

on final policymaking authority than on the technical characterization of an official

as a state or county employee”). The Governmental Defendants dedicate substantial

analysis to cases in which Sheriffs or Deputy Sheriffs were deemed state officials but

give Dotson only a cursory mention, summarily concluding that Mrs. Stevens’ efforts

to reach the County under that case and its progeny fail, because the alleged policy

was insufficiently pled. MTD at 22.

      By supplanting a Dotson analysis with its failure-to-state-a-policy argument,

the Governmental Defendants make no attempt distinguish Dotson from this case.

At this stage in the litigation, that is not enough to defeat the plausible allegation

that Robertson and Cutter were acting as County officials in adopting the alleged

unconstitutional custom of minimizing hospitalizations at ACDC. That is especially

true given the breadth of facts alleged here, the rule that such facts be taken as true,

and the rule that reasonable inferences be drawn in favor of the Plaintiff.

      The Governmental Defendants also argue that even if the Court allows the

Monell claim to proceed against the County for Robertson’s and Cutters’ alleged

custom, “the official capacity claims [against Robertson and Cutter] are duplicative

of the Monell claim against the County and subject to dismissal on that basis.” MTD

at 27. But the Governmental Defendants fail to appreciate why all three



                                          17
Governmental Defendants are named as parties. Cutter is charged in his official

capacity with using County authority to adopt an unconstitutional custom regarding

how medical care would be provided to inmates at ACDC, a County jail, by CCS, a

County contractor, using equipment supplied by the County. Robertson, as Cutter’s

superior and managing official of ACDC, is necessarily charged as the official

responsible for that custom. See Dotson, 937 F.2d at 922 (the Sheriff was belatedly

added as a necessary party to action against jail administrator and County); Santos

v. Frederick County Board of Commissioners, 346 F.Supp.3d 785, 797-98 (D. Md.

2018) (“Sheriff Jenkins issued the policies under which Deputies Openshaw and

Lynch unconstitutional seized and arrested Ms. Orellana Santos. . . .When issuing

these policies… Sheriff Jenkins was acting on behalf of Frederick County. . . .

Therefore, Sheriff Jenkins is liable in his official capacity as the final policymaker.”).

Because the County can be financially liable for judgments rendered against

Robertson and Cutter over that custom, see Dotson, 937 F.2d 920, the County is a

necessary party to the lawsuit. See Fed. R. Civ. Proc. 19. But the Board is also liable

for its condonation of that policy through its repeated procurement of CCS, see Owens,

767 F.35 at 102, including at least one decision directly traceable to the fact that out-

of-facility transports were few in order to keep costs down, and most care was kept

in-house for the same reason. Because the County owns the medical equipment at

ACDC and has been advised that 70% of inmates are detoxing from drug or alcohol

abuse, it knew the natural and foreseeable consequences of condoning that custom by

continuing to procure CCS.



                                           18
      But ultimately, Robertson’s, Cutter’s, and the Board’s actions in adopting or

ratifying the alleged custom are inextricably intertwined, as the alleged custom could

not persist without each of the other Governmental Defendants’ actions. See Farris

v. Moeckel, 664 F.Supp. 881, 891 (D. Del. 1987) (“both the McKinley County Sheriff’s

Department and the Board of Commissioners are endowed with policy-making

authority. … As such, I believe the relationship between the County and the Sheriff’s

Department to be so close as to render the County liable for any unconstitutional

policies, practices, or customs instituted by the Sheriff” and “Farris correctly named

the Board of Commissioners as defendants in this action” (emphasis added)). That is

precisely why Cutter and Robertson, in adopting the custom of minimizing

hospitalizations, are alleged to have acted as County policymakers. That is also

precisely why all three Governmental Defendants are parties to the action.

      The Governmental Defendants argue that official capacity claims against

Robertson and Cutter are barred by the Eleventh Amendment. MTD at 26. But the

Eleventh Amendment does not automatically bar liability in this context. See Ram

Ditta By & Through Ram Ditta v. Maryland Nat. Capital Park & Planning Comm’n,

822 F.2d 456 (4th Cir. 1987) (test for whether Eleventh Amendment immunity will

apply). And when a Sheriff undertakes conduct in a municipal capacity, and the

County is financially liable, Eleventh Amendment immunity may not apply. See

Santos, 346 F.Supp. at 799-800.




                                         19
   iv.      Written Policies

         The Governmental Defendants try to attack allegations that support finding

an unconstitutional custom at ACDC by pointing to written policies that contradict

the allegations. Specifically, they rely on a local ordinance that requires the Sheriff

to fund hospitalizations, and ACDC regulations that prohibit interference with or

restriction of medical care. MTD at 7-9. But it is not uncommon for an institutional

policy or custom to be unwritten, Pembaur, 475 U.S. at 480-81, 106 S.Ct. 1292 (“To

be sure, ‘official policy’ often refers to formal rules or understandings – often but not

always committed to writing – that are intended to, and do, establish fixed plans of

action to be followed under similar circumstances consistently and over time.”

(emphasis added)), and municipalities can still be liable for such informal practices.

See Randall v. Prince George’s County, Md., 302 F.3d. 188, 210 (4th Cir. 2002) (where

Plaintiffs contended that “County maintained an unofficial policy of detaining

persons against their will” without probable cause, recognizing there may be

municipal liability for “an unconstitutional ‘custom or usage’ i.e. widespread practice

of a particular unconstitutional method” (emphasis added)); Ward v. City of Hobbs,

398 F.Supp.3d 991, 1039 (D. N.M. 2019) appeal filed, No. 19-2137 (10th Cir., Aug. 30,

2019) (“With informal, unwritten policies, customs, or practices, the plaintiff can

plead either a pattern of multiple similar instances of misconduct” (emphasis added));

Hunter v. City of New York, 35 F.Supp.3d 310, 323, 325 (E.D.N.Y. 2014) (where

Plaintiff claimed prison officials “pursue[d] the ‘unspoken and widely accepted policy’

of denying much needed medical attention” to inmates, “allegations [were] sufficient,



                                           20
perhaps just barely, to plausibly state a claim of municipal liability” (emphasis

added)). This is especially true when the alleged unwritten or unspoken custom is

one of a questionable or illegal nature. For example, governmental units often adopt

written policies assuring that they conform to anti-discrimination mandates, but

discrimination undoubtedly still occurs, sometimes on a widespread level. That an

alleged unwritten, unconstitutional custom is inconsistent with writings, regulations,

or rote recitations of rules does not change the plausible inference that it exists.

   v.      Subjective Knowledge

        The Governmental Defendants claim “there are no allegations in the Amended

Complaint from which the Court may infer that either Sheriff Robertson or Captain

Cutter had subjective knowledge of any serious medical condition endured by Mr.

Stevens, which they then disregarded.”          MTD at 18. Again, the Governmental

Defendants misread the Amended Complaint and apply the wrong standard.

        “In order for liability to attach [under Monell], (1) the municipality must have

‘actual or constructive knowledge’ of the custom and usage by its responsible

policymakers, and (2) there must be a failure by those policymakers, ‘as a matter of

specific intent or deliberate indifference,’ to correct or terminate the improper custom

and usage.” Randall, 302 F.3d. at 210 (quoting Spell v. McDaniel, 824 F.2d 1380, 1391

(4th Cir. 1987)). It is this second portion of the test – Robertson’s and Cutter’s

deliberate indifference, and the requisite knowledge for establishing that – that the

Governmental Defendants suggest has not been satisfied.




                                           21
       “Deliberate indifference has both an objective and a subjective component.”

Thornhill for Estate of Berry v. Aylor, No. 3:15CV00024, 2017 WL 4685986, at *9

(W.D. Va., Oct. 18, 2017). “As to the subjective component, an official must have been

‘aware of facts from which the inference could be drawn that a substantial risk of

serious harm exist[ed]’ and the official must have also drawn the inference.” Id. at

*10 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

       However, “a factfinder may infer that an official subjectively appreciated a

serious risk to an inmate based on ‘circumstantial evidence’ that the official knew the

risk of harm or by the obviousness of the risk itself[.]” Id. (citing Farmer, 511 U.S. at

842). Moreover, the official contemplated in the foregoing quote is the individual who

is personally accused of depriving a particular prisoner of medical care. In the Monell

context, the municipal policymaker need only have knowledge of the custom or policy

of deliberate indifference to associated risks for harm, not the specific injury at issue.

See Shields v. Prince George’s County, No. GJH-15-1736, 2016 WL 4581327 at *9 (D.

Md., Sept. 1, 2016) (“Defendant, Corizon, correctly notes that none of these allegations

relate to the facility or even the state at issue in this case . . . .But Corizon is ‘a company

that provides healthcare services to state and county correctional facilities and jails

nationwide.’ ECF No. 52-1 at ¶ 26. Thus, its activities in a variety of states can be,

and in this case are, relevant to the issue of custom and policy here. Therefore,

Plaintiff has sufficiently alleged that Corizon has a pattern, practice, policy and

custom of denying inmates access to appropriate, competent and necessary care...”)




                                              22
      And consistent with the permissive use of circumstantial evidence to infer

knowledge at the pleading stage, knowledge of a municipal policy and indifference to

its harms “can be inferred from the ‘extent’ of employees’ misconduct.” Owens, 676

F.3d at 403 (quoting Spell v. McDaniel, 824 F.2d 1380, 1391 (4th Cir. 1987)); see

Slakan v. Porter, 737 F.2d 368, 375 (4th Cir. 1984) (in case of supervisory liability, “it

is inconceivable that an administrator with direct statutory responsibility for

prescribing the operating rules of the prison system would be unaware of a practice

as rampant and as widely approved of as the use of water hoses against securely

confined inmates.”).

      Here, the Amended Complaint alleged facts that support the plausible

inference that Robertson, Cutter, and the County had knowledge of the custom of

keeping hospitalizations to a minimum and thus acted with deliberate indifference

in adopting or condoning it. Those facts, already listed infra, include but are not

limited to: (1) Cutter told the Board that there are very few transports out of the

facility, resulting in fewer hospital bills, Amended Compl. at 26 ¶ 113; (2) statistics

show hospitalizations are rare at that facility, id. at 27 ¶ 115-16; (3) a website for

ACDC advises: “All out of facility appointments . . . have to be approved by CCS before

we can send the inmate out,” id. at 25 ¶ 109, yet there is no ACDC Regulation

requiring or guaranteeing that a physician will be present at the facility, id. at 16 ¶

60; (4) while advising the Board that hospital trips are rare, Cutter said “that

approximately 70% of the individuals who come into the facility are detoxing,” id. at

39 ¶ 185; (5) Cutter told the Cumberland Times-News that he treats County money



                                           23
“more tightly than I treat my own money…” and his philosophy on sick inmates

leaked during that conversation; id. at 26 ¶ 113; and (6) one of the nurses charged

with Mr. Stevens’ care and at least one correctional officer made comments during

Mr. Stevens’ detention indicating that they knew he was fatally ill and wanted him

released as soon as possible, so he would not die inside the facility. Id. at 34 ¶ 164.

While it cannot yet be established whether Cutter definitively knew each and every

fact in the Amended Complaint, he is at the top of the chain of command at ACDC.

Id. at 5 ¶ 7. Accordingly, it is reasonable to infer that he at least knew CCS had

adopted his philosophy of keeping medical care in house as much as possible in order

to reduce costs.

         As for the risks that custom posed to inmates, the risk of repeated resistance

to hospitalizations, particularly when so many inmates experience a high-risk

medical condition during their detention, is a natural and obvious consequence of that

custom. Again, it is compelling that multiple individuals failed to transport Mr.

Stevens to the hospital during multiple episodes of life-threatening distress.

   vi.      Medical Judgment

         The Governmental Defendants argue that even if “Sheriff Robertson and

Captain Cutter were aware of Mr. Stevens’ up and down conditions,” which they need

not be, as described above, they “were entitled to rely on the judgment of the Medical

Co-Defendants...” MTD at 17, 20. They correctly note the obligation to defer to

qualified health care providers on matters of medical judgment. See Moses v. Stewart,

No. TDC-15-38752017 WL 4326008, at *5 (D. Md. Sept. 26, 2017) (“prison non-



                                           24
medical staff are ‘entitled to rely’ on the competence and expertise of prison health

care providers.” (quoting Miltier v. Boern, 896 F.2d 848, 854-55 (4th Cir. 1990)).

      But even after procuring medical personnel for a detention center, the facility’s

administrator still has the responsibility of overseeing daily operations, ensuring

there is adequate staffing, and monitoring the conduct of providers in the detention

center. Estelle v. Gamble, 429 U.S. 97, 116 n.13 (1976) (there is a constitutional duty

to provide inmates “reasonable access to medical care, to provide competent, diligent

medical personnel, and to ensure that prescribed care is in fact delivered.” (emphasis

added)); see also James v. Ozmint, No. 1:09-1351-HMH-SVH, 2010 WL 3169609, at

*6 (D.S.C. July 13, 2010) (“Prison personnel may rely on the opinion of the medical

staff as to the proper course of treatment.” (emphasis added) (citations omitted)). And

here, the Governmental Defendants do not address Plaintiff’s allegation that no

doctors were present at ACDC during Mr. Stevens’ stay. (see e.g. Amended Compl. 38,

¶182). There is no proof that Defendants Manger and Piazza were there, given that

Dr. Manger’s orders were all verbal and recorded by Logsdon or Shroyer, and

Logsdon’s note about Piazza indicates that she called him. Considered against the

backdrop of Cutter’s remarks, this fact is consistent with the alleged custom. But

importantly, the decision to have doctors off-site is not a matter of medical judgment

but a question of staffing and budgetary priorities. Likewise, repeated contracting

with CCS, based on a decision to keep care-in house and hospitalizations low, is a

matter of procurement, not medical judgment.




                                          25
      The Governmental Defendants cite to Miltier, supra, 896 F.2d 848, and

Gardner v. United States, 184 F. Supp.3d 175 (D. Md. 2016), for the proposition that

deference to medical providers can defeat Monell claims in the context of supervisory

liability.4 But Miltier was at the summary judgment stage, and Gardner is about

claims against an individual officer who personally ordered the decedent to be

assigned to work outside. Thus, neither are applicable to the issues raised here.

      In conclusion, despite the Governmental Defendants’ efforts to attack the

Amended Complaint, the factual allegations are sufficient to support an

unconstitutional custom under Monell and Longtin. Accordingly, Counts 2 and 4

should survive.

    B. The Amended Complaint Contains Detailed Descriptions of Multiple
       Instances of Mistreatment And An Expert Report Explaining That The
       Medical Defendants’ Failure to Hospitalize Mr. Stevens Caused His
       Death, Thus Plaintiff Has Sufficiently Pled A Causal Link Between
       The Alleged Custom and Mr. Stevens’ Death.

      The Governmental Defendants argue that Mrs. Stevens failed to establish a

causal link between the alleged unconstitutional policy and Mr. Stevens’ death,

because there was no indication that the Medical Defendants modified their

treatment of Mr. Stevens, and the Amended Complaint relies on “rank speculation”

in place of those allegations. The Governmental Defendants are wrong.

      To establish municipal liability for an unconstitutional policy or custom, the

“Plaintiff must also allege that the policy or custom proximately caused the instant



4 The Monell claims alleged in this case were not plead in the posture of supervisory
liability but rather were akin to a custom of deliberate indifference and condonation.
See, e.g. Owens, 767 F.3d at 402-03.
                                         26
constitutional injury.” Thornhill, 2017 WL4685986, at *14 (quoting Newbrough v.

Piedmont Reg’l Jail Auth., 822 F. Supp. 2d 558, 584 (E.D. Va. 2011)). “This

relationship may be satisfied by evidence of ‘a logical and natural connection between

a policy or custom of deficient medical care and an instance of inadequate medical

care.’” Id. (quoting Newbrough, 822 F. Supp. 2d at 585).

      Here, to show a causal link between the policy and injury, Mrs. Stevens must

address two questions related to causation. The first is whether the Medical

Defendants’ repeated failure to hospitalize Mr. Stevens was the proximate cause of

his death. The second is whether those failures were a logical and natural

consequence of the alleged custom of minimizing the hospitalization of inmates at

ACDC in order to keep costs down. The Amended Complaint contains sufficient and

detailed factual allegations to plausibly answer both questions in the affirmative.

      As to the first question, a Certificate of Qualified Expert and Expert Report

were submitted as an Exhibit to the Amended Complaint. See ECF 6-1.5 In that

report, Dr. Steven Tropello, a physician who is Board-Certified in Emergency

Medicine, opined that the Medical Defendants’ repeated failure to hospitalize Mr.

Stevens caused his death. Rept. of Steven P. Tropello (ECF 6-1) at 18 (“In short, if at

any time during Mr. Stevens’ detention the medical professionals named in this

report had ordered any diagnostic testing or took Mr. Stevens to the hospital, he

would have lived.”). The Governmental Defendants completely ignore this document.



5In Maryland, obtaining a Certificate of Qualified Expert is a condition precedent to
bringing action against a medical provider. See Md. Code Ann., Cts. & Jud. Proc. § 3-
2A-06B(b)(1).
                                          27
      As to the second question, the Amended Complaint alleges that multiple care

providers of differing skills and backgrounds, when presented with multiple episodes

in which Mr. Stevens was patently in distress and in need of emergency medical

treatment, all opted not to take him to the hospital. These episodes alone are enough

to plausibly infer a causal link between the alleged custom and Mr. Stevens’ death.

      The Governmental Defendants suggest that those allegations are not enough

to show that the Medical Defendants’ course of treatment was impacted or modified

by the alleged custom. To be sure, the medical records do not show the entire thought

process of each Medical Defendant. It is unclear if they considered hospitalization

and decided against it expressly because of the custom or if they subconsciously

resisted the idea because they had internalized an unconstitutional practice.

Nevertheless, the near-uniform breaches of the standard of care by the Medical

Defendants, statements made by Cutter, statements relayed to Mrs. Stevens, and

CCS statistics, all support the inference that there was a conscious and collective

decision not to hospitalize Mr. Stevens. Thus, the Court can reasonably infer that the

Medical Defendants did, in fact, modify their treatment of Mr. Stevens, by –

consistent with the unconstitutional custom advocated by Cutter and ratified by the

County – refusing to take him to the hospital and instead opting to “ride out” his time

at ACDC with Librium, Gatorade, Lisinopril, and basic monitoring.

      The Governmental Defendants take issue with the fact that the Amended

Complaint contains the phrase “information and belief” at least 25 times, arguing

that allegations of a causal link are based on nothing more than “rank speculation.”



                                          28
First, such text is permissible in a pleading. See Owens, supra, 767 F.3d at 403 (“The

recitation of facts need not be particularly detailed”). Second, this pleading could

hardly be called “rank speculation” given its breadth of detail. The Amended

Complaint is 45 pages long and provides numerous nuanced descriptions of Mr.

Stevens’ condition and treatment gleaned from medical and detention records. It goes

well beyond what is normally required or done in a pleading of this kind. In short,

the Governmental Defendants’ misrepresentation about the Amended Complaint is

not enough to warrant dismissal under Rule 12(b)(6).

       II.    COUNT 3 (RESPONDEAT SUPERIOR)

       The Governmental Defendants argue that the County is not liable for the

Medical Defendants’ violations of Mr. Stevens’ protections under the Maryland

Declaration of Rights, because there is no evidence of an agency relationship between

those Defendants and the County. Specifically, the Governmental Defendants point

to the County’s contract with CCS, which says the medical providers are neither

agents nor employees of the County. The Governmental Defendants’ interpretation

of the allegations is incorrect.

       The Maryland Court of Appeals has held, “as a matter of common law, that

local governmental entities do, indeed, have respondeat superior liability for civil

damages resulting from State Constitutional violations committed by their agents

and employees within the scope of the employment.” DiPino v. Davis, 354 Md. 18, 51-

52, 729 A.2d 354, 372 (1999). Three characteristics are key to an agency relationship:

(1) the agent’s power to affect the principal’s legal relationships with third parties;



                                          29
(2) the agent’s duty to act for the benefit of the principal; and (3) the principal’s control

over the agent. Green v. H & R Block, Inc., 355 Md. 488, 503, 735 A.2d. 1039, 1048

(1999).

       An agency relationship can be formed when the agent acts with the apparent

authority of the principal when dealing with third parties. “Apparent authority is

the power to affect the legal relations of another person by transactions with third

persons, professedly as agent for the other, arising from and in accordance with the

other’s manifestations to such third persons.” American Soc. of Mechanical Eng’rs v.

Hydrolevel Corp., 456 U.S. 556, 566 n. 5, 102 S.Ct. 1935, 1942 n. 5, 72 L.Ed.2d 330

(1982) (citation omitted). The Court of Appeals further explains:

       As is evident, the doctrine of apparent agency has both subjective and
       objective elements: a plaintiff must show that the plaintiff subjectively
       believed that an employment or agency relationship existed between the
       apparent principal and the apparent agent, and that the plaintiff relied on
       that belief in seeking medical care from the apparent agent. But the
       plaintiff must also show that the apparent principal created or contributed
       to the appearance of the agency relationship and that the plaintiff’s
       subjective belief was “justifiable” or “reasonable” under the
       circumstances—an objective test.

Bradford v. Jai Medical Systems Managed Care Organizations, Inc., 439 Md. 2, 18-

19, 93 A.3d 697, 707 (2014).

       Accordingly, Counties can be vicariously liable for State constitutional

violations committed by agents acting with apparent authority. Prince George’s

County, Md. v. Morales, No. 1308 Sept. Term, 2014, 2016 WL 4723437, at *18 (Md.

Ct. Spec. Apps. Sept. 8, 2016) (where county was liable for off-duty police officer’s

altercation with plaintiff at frat party, at which officer was working an extra-job in



                                             30
violation of department policy, “[t]he jury benefitted from hearing [instructions on

actual and apparent agency], in determining whether Richardson was acting within

the scope of his employment, it could consider Richardson’s apparent authority to act

as a police officer notwithstanding the undisclosed restriction on his extra-duty work

based on his light duty status.).

      Debbas v. Nelson, while not a case about municipal liability, is also instructive

about how apparent authority applies in the context of medical care. 389 Md. 364,

885 A.2d 802 (2005). The relevant facts and law can be gleaned from this excerpt:

      In its motion for summary judgment, the Hospital also asserts that
      Respondents lacked sufficient evidence to create a question of material fact
      regarding the agency relationship between the defendant physicians and
      the Hospital. The Hospital contends that the physicians were independent
      contractors and that no agency relationship exists. The Circuit Court, in
      orally granting the Hospital’s motion for summary judgment, stated that
      there was “insufficient evidence to support a continuation of the case on the
      basis of apparent authority.” We disagree.

      In the context of medical malpractice litigation, we have endorsed the
      apparent authority theory of agency as stated in the Restatement (Second)
      of Agency Section 267, which provides in pertinent part:

             One who represents that another is his servant or other agent and
             thereby causes a third person justifiably to rely upon the care or skill
             of such apparent agent is subject to liability to the third person for
             harm caused by the lack of care or skill of the one appearing to be a
             servant or other agent as if he were such.

Id. at 384-85, 885 A.2d 815-14 (emphasis added) (citing Mehlman v. Powell, 281

Md. 269, 273, 378 A.2d 1121, 1123 (1977)).

      In this case, the Medical Defendants were acting with the apparent authority

of the County when they violated Mr. Stevens’ rights under the Maryland

Constitution. First, the Medical Defendants’ made the following manifestations: they

                                          31
decided Mr. Stevens could not bring in his oxygen tank. They decided he could not

bring in his syringe needles. They controlled his ability to get to a hospital. They

ordered what kind of food he would eat and where he would sleep. In short, they were

the medical unit of the County jail.

      Second, the principal – the County – contributed to this appearance. It

contracted with the same company to provide medical personnel at ACDC for over a

decade. And through that procurement, it assisted Cutter’s plan of keeping most care

in-house, thereby distinguishing medical care provided at ACDC via CCS from the

care an inmate would receive from an out-of-facility transport. And the County

funded the equipment that CCS used.           Like in Debbas, where the hospital’s

contention that physicians were independent contractors did not undermine evidence

of an agency relationship, the terms of the contract between CCS and the Board have

no bearing on the interactions between the Medical Defendants and detainees at

ACDC.

      Third, the Medical Defendants had the ability to affect the legal relationship

between the County and Mr. Stevens, as the County used CCS as a tool for carrying

out their duties to Mr. Stevens. The Medical Defendants were responsible for

providing medical care to inmates for and to the benefit of the Sheriff, who is

constitutionally responsible for providing medical care to inmates, and to the benefit

of the County, who is responsible for funding that care.

      As for Mr. Stevens’ state of mind and reliance, there is simply no reason Mr.

Stevens or any other reasonable person in his position would distinguish the medical



                                         32
unit at ACDC from other county personnel staffing the facility. Some of his

interactions with the Medical Defendants stemmed not from his medical needs but

the booking process; for example, he was subjected to a mandatory medical intake.

Moreover, Mr. Stevens was completely at the mercy of the Medical Defendants, just

as he was at the mercy of the correctional officers. He had no choice but to rely on

their medical judgments, and the ability to go to the ER was entirely out of his hands.

When he was sick, the medical unit was his only option. On at least one occasion, he

went to the medical unit. On other occasions, the medical unit came to him.

      Accordingly, under principles of apparent authority, the Amended Complaint

sufficiently alleges factual allegations from which an agency relationship between the

County and the Medical Defendants can be inferred. In turn, that means the County

could be vicariously liable for their State constitutional torts. DiPino, 354 Md. at 51-

52, 729 A.2d at 372.

      The Governmental Defendants argue that the elements of an agency

relationship flow to Wellpath, instead of the County. MTD at 28. They specifically

argue that “there are no facts alleged which describe control [of the Medical

Defendants] by the County,” and point to regulations and rules that prohibit

interference in the Medical Defendants’ decisions about the treatment of inmates and

detainees. Id. But again, the alleged custom of limiting hospitalizations to keep costs

down is alleged as an unspoken, unwritten practice. As for whether it did in fact limit

the Medical Defendants’ decisions, without repeating the causal link allegations,

supra, the repeated failures to hospitalize Mr. Stevens speak for themselves.



                                          33
      Because the Amended Complaint sufficiently alleges an agency relationship

between the County and Medical Defendants, Count 3 should survive.

                                  CONCLUSION

      For the foregoing reasons, Mrs. Stevens respectfully asks the Court to deny the

Governmental Defendants’ Motion to Dismiss. Under general pleading standards, as

well as the standard for pleading causes of action pursuant to § 1983, the Amended

Complaint contains sufficient factual allegations to state plausible claims under

Monell and Longtin, as well as a vicarious liability claim against the County for the

Medical Defendants’ violations of Mr. Stevens’ rights under the State constitution.



Date: February 5, 2020




                                      Respectfully submitted,


                                              /s/
                                       Lauren McLarney (Fed Bar #20982)
                                       Charles N. Curlett, Jr. (Fed Bar #28246)
                                       Rosenberg Martin Greenberg, LLP
                                       25 S. Charles St. 21st Floor
                                       Baltimore MD 21202
                                       Phone: (410) 727-6600
                                       lmclarney@rosenbergmartin.com
                                       ccurlett@rosenbergmartin.com

                                       Counsel for Plaintiff Shelly Stevens




                                         34
